Citation Nr: 0422998	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for gout.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disorder 
manifested by leg and groin pain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to February 1970.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal of a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  A Travel Board 
hearing was held before the undersigned at the RO in November 
2003.  The veteran was assisted at the hearing by a VA 
employee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  It applies in 
the instant case.  The duty to assist provisions of the VCAA 
do not apply until a previously denied claim has been 
reopened.  38 U.S.C.A. § 5103A(f).  All pertinent notice 
requirements of the VCAA and implementing regulations appear 
to be met.  

Subsequent to the May 2003 issuance of the most recent 
statement of the case (SOC) the veteran submitted additional 
VA medical records, received by the Board in December 2003.  
These records appear to be "pertinent" to the issues on 
appeal.  This evidence has not been considered by the RO, and 
the appellant has not waived initial AOJ consideration of the 
evidence.  Under Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the case to the AOJ for their 
initial consideration of the additional evidence.

In his substantive appeal (VA Form 9) received in July 2003, 
the veteran noted (in part pertinent to the present appeals) 
that he had been afforded treatment at the Hines VA Medical 
Center (MC) from 1985 to the present.  The most recent 
treatment records on file from this medical facility are 
dated in 1999.  VA records are constructively of record.  As 
they may contain information pertinent to the matters on 
appeal, they must be secured and reviewed.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should associate with the 
claims folders all medical records of 
treatment afforded the veteran at the 
Hines VAMC since October 1999.  The RO 
should review the records and arrange for 
any further development suggested by the 
records.

2.  The RO should re-adjudicate the 
matters on appeal (specifically including 
initial consideration of the additional 
evidence received by the Board without a 
waiver of RO review).  If either benefit 
sought on appeal remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
review, if otherwise in order.

The purposes of this remand are to meet due process 
considerations, as specified in DAV, supra, and to ensure the 
record is complete.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

